Citation Nr: 0103840	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  93-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
educational assistance benefits paid pursuant to Chapter 34, 
Title 38, United States Code, in the calculated amount of 
$745.33 to include the issue of whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.  He also had periods of active duty for training, 
including from June 13, 1981 to June 27, 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 determination letter of 
the White River Junction, Vermont, Department of Veterans 
Affairs (VA) Regional Office (RO) which found no clear and 
unmistakable error in the determination that the veteran had 
not filed a timely substantive appeal with respect to an 
October 1984 VA Manchester, New Hampshire RO Committee on 
Waivers and Compromises (Committee) denial of a request for a 
waiver of the recovery of an overpayment of Chapter 34 
educational assistance benefits in the amount of $745.33, and 
which also found no clear and unmistakable error in the 
determination that an April 1985 letter from the veteran's 
accredited representative was not a request for a waiver of 
the recovery of an overpayment of Chapter 34 educational 
assistance benefits in the amount of $3,296.47.  

In a June 1996 decision, the Board determined that the issues 
on appeal were: entitlement to waiver of the recovery of an 
overpayment of educational assistance benefits paid pursuant 
to Chapter 34, Title 38, United States Code, in the 
calculated amount of $745.33; and whether the veteran filed a 
timely request for waiver of the recovery of an overpayment 
of educational assistance benefits paid pursuant to Chapter 
34, Title 38, United States Code, in the calculated amount of 
$3,296.47.  The Board determined that the veteran did not 
file a timely request for waiver of the recovery of an 
overpayment of educational assistance benefits paid pursuant 
to Chapter 34, Title 38, United States Code, in the 
calculated amount of $3,296.47.  The Board remanded the issue 
of entitlement to waiver of the recovery of an overpayment of 
educational assistance benefits paid pursuant to Chapter 34, 
Title 38, United States Code, in the calculated amount of 
$745.33, for the claim to be considered pursuant to a change 
in the law.

In August 1996, the Committee located at the White River 
Junction, Vermont RO reconsidered the veteran's claim and 
determined that the request for waiver should be denied.  

In November 1997, the Board remanded this case for the 
veteran to be afforded a personal hearing before a member of 
the Board.  In April 1999, this hearing was held by the 
undersigned member of the Board via video conference from 
Washington, D.C., with the veteran testifying from the RO.  

In August 1999, the Board remanded this case to the RO for 
the RO to consider the issue of whether the overpayment was 
properly created.  In February 2000, the RO determined that 
the overpayment was properly created and was not the result 
of sole administrative error.  

The Board notes that the only overpayment being considered in 
this decision is the overpayment of Chapter 34 benefits in 
the amount of $745.33.

The Board notes that in a February 2000 rating decision, 
service connection for migraine headaches was granted and 
assigned a 20 percent rating effective from October 7, 1996.  
In March 2000, the veteran was notified of this rating 
decision and of his procedural and appellate rights, but no 
appeal has been initiated.  


FINDINGS OF FACT

1.  The veteran was awarded Chapter 34 educational benefits 
and was using those benefits in the 1980's.  

2.  In March 1983, a VA Form 22-1999, Enrollment 
Certification, was received in which the veteran indicated 
that he was enrolling at the New Hampshire College on a full-
time basis from March 1, 1983 to March 1, 1984.  

3.  In April 1983, the veteran was advised that he had been 
approved for the period of enrollment, from March 1, 1983 to 
March 1, 1984, at the full-time rate and would be paid $522 
monthly based on his attendance; he was informed that he 
would be paid his monthly allowance at the beginning of each 
month and that he should notify VA if his attendance was 
discontinued prior to the end of a full month as he would not 
be entitled to a full month's pay and that he was responsible 
for notifying VA of any change in his enrollment.  

4.  In September 1983, the New Hampshire College notified VA 
that the veteran was only enrolled in one course and had 
reduced his credit hours to one half-time effective September 
5, 1983.  

5.  In December 1983, VA informed the veteran that an 
overpayment in the amount of $745.33 had been created.  

6.  The overpayment was created because VA overpaid the 
veteran for several months and because the veteran kept and 
negotiated those payments in full when he was only entitled 
to payments at the one half-time rate.

7.  In January 1984, the veteran requested a waiver of the 
recovery of the overpayment. 

8.  In October 1984, the Manchester, New Hampshire RO 
Committee denied the veteran's request for a waiver of the 
recovery of Chapter 34 benefits in the amount of $745.33. 

9.  In August 1996, the White River Junction, Vermont RO 
Committee considered the veteran's claim for waiver under the 
current law, but denied that request.  

10.  The overpayment of Chapter 34 benefits in the calculated 
amount of $745.33 was not due to the veteran's fraud, 
misrepresentation or bad faith.

11.  After the veteran reduced his credit hours and VA was 
notified of such, VA continued to pay the veteran at the 
full-time rate instead of the one half-time rate and the 
veteran continued to keep and negotiate the payments at the 
full-time rate; thus both VA and the veteran were at fault in 
the creation of the overpayment. 

12.  Withholding of benefits or recovery would not nullify 
the objective for which benefits were intended since the 
veteran was paid Chapter 34 full-time benefits when he was 
only entitled to benefits at the one half-time rate.  

13.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on his full-time school attendance when he was only 
attending school on a one half-time basis.  

14.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

15.  The veteran demonstrates some financial hardship due to 
his many financial obligations; however, he has assets which 
greatly exceed the debt at issue and his financial position 
has recently changed for the better. 


CONCLUSION OF LAW

The overpayment was properly created and was not due to 
fraud, misrepresentation or bad faith of the veteran; 
however, recovery of the overpayment of VA improved pension 
benefits in the amount of $745.33 would not be against equity 
and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the record shows that the veteran was awarded 
Chapter 34 educational benefits and was using those benefits 
in the 1980's.  Up until January 1983, the veteran was 
attending the Community College of Vermont.  In March 1983, a 
VA Form 22-1999, Enrollment Certification, was received in 
which the veteran indicated that he was enrolling at the New 
Hampshire College on a full-time basis from March 1, 1983 to 
March 1, 1984.  In April 1983, the veteran was advised that 
he had been approved for this period of enrollment at the 
full-time rate and would be paid $522 monthly based on his 
attendance.  He was informed that he would be paid his 
monthly allowance at the beginning of each month and that he 
should notify VA if his attendance was discontinued prior to 
the end of a full month as he would not be entitled to a full 
month's pay.  He was informed that he was responsible for 
notifying VA of any change in his enrollment.  

In September 1983, the New Hampshire College notified VA that 
the veteran was only enrolled in one course and had reduced 
his credit hours to one half-time effective September 5, 
1983.  In December 1983, VA informed the veteran that an 
overpayment in the amount of $745.33 had been created.  

In January 1984, the veteran requested a waiver of the 
recovery of the overpayment.  He indicated that VA had been 
informed of his change in status, but had not acted on that 
change for several months.  He also indicated that his family 
was in dire financial straits and that the recovery of the 
overpayment would create further financial hardship.  He 
indicated that the money he received to attend school was his 
family's primary source of income.  In January 1984, the 
veteran again commenced his schooling at the full-time rate.  
In March 1984, the veteran again reduced to the one half-time 
rate as he had secured employment.  

In October 1984, the Manchester, New Hampshire Committee 
denied the veteran's request for a waiver of the recovery of 
Chapter 34 benefits in the amount of $745.33.  The Board 
notes that this determination was made under the "material 
fault" standard which was in effect at that time.  The 
veteran filed a notice of disagreement with the denial in 
April 1985, and a statement of the case was issued in May 
1985; however, a substantive appeal was not received at the 
VA until May 1986.  

In January 1991, the veteran requested reconsideration by the 
Committee of the prior waiver decision on the basis of a 
change in the law, specifically provisions of Public Law 101- 
237, legislation eliminating "material fault" as a 
statutory bar to waiver and which was effective December 18, 
1989.  In a February 1991 decision, the White River Junction 
RO Committee on Waivers and Compromises determined that it 
was unable to grant the veteran's request for reconsideration 
of the prior Manchester, New Hampshire RO Committee 
determination under standards for waiver consideration 
brought about by Public Law 101-237.  The White River 
Junction RO Committee noted that in accordance with VA 
General Counsel precedent opinion 22-90 of July 17, 1990, the 
veteran's prior waiver decision could not be reconsidered 
because the entire amount of his indebtedness had been repaid 
prior to December 18, 1989, the date of enactment of Public 
Law 101-237.  See VAOPGPREC 22-90 (O.G.C. Prec. 22-90).  It 
was noted that the $745.33 indebtedness had been cleared in 
February 1985.  The veteran was provided notice of this 
determination by VA letter dated in February 1991.

As noted in prior Board determinations, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in Franklin v. Brown, 5 Vet. 
App. 190 (1993), determined that in cases in which waiver 
requests were denied before December 18, 1989, claimants are 
entitled to have the waiver request reconsidered based on the 
change in the law under Public Law 101-237, codified at 38 
U.S.C.A. § 5302 (West 1991).  The Court held that the VA 
General Counsel precedent opinion 22-90, dated July 17, 1990, 
finding that only moneys collected on or after the effective 
date of Public Law 101-237, December 18, 1989, may be waived 
or refunded, contradicts VA regulation 38 C.F.R. § 1.967.  
Specifically, the Court found that the regulation does not 
contain any limitation of time regarding the funds which may 
be waived and refunded and that there are no statutory or 
regulatory requirements that the veteran must have an 
outstanding debt which is unrecovered by the Government in 
order to apply for waiver of recovery of the overpayment of 
benefits under the changes in the law established by Public 
Law 101-237.  Thus, the Committee properly relied on a VA 
General Counsel precedent opinion, but subsequent to the 
Committee's decision, the Court held that the VA General 
Counsel precedent opinion was in error.

Thus, the veteran's claim, as noted in the introductory 
portion of this decision, was referred back to the White 
River Junction RO Committee for consideration under the 
changed law.  In addition, as noted in the introductory 
portion of this decision, the Board also referred back to the 
White River Junction RO the matter of whether the overpayment 
of educational assistance benefits paid pursuant to Chapter 
34, Title 38, United States Code, in the calculated amount of 
$745.33, was properly created. 

Creation

In correspondence of record and during the April 1999 video 
conference before the undersigned member of the Board, the 
veteran argued that the debt was created solely due to VA 
administrative error.  Essentially, he claims that while he 
notified VA in a timely manner that he had changed from a 
full-time to a one half-time student, VA did not act in a 
timely manner to adjust his benefits accordingly and, as 
such, the overpayment was created.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2000).

In this case, the overpayment was created when the veteran 
reduced his credit hours by one half.  This reduced him from 
a full-time student to a one half-time student.  As 
previously noted, when the veteran was informed that he had 
been awarded Chapter 34 benefits for the period of March 1983 
to March 1984, he was informed that he was approved for this 
period of enrollment at the full-time rate and would be paid 
$522 monthly based on his attendance.  He was informed that 
he would be paid his monthly allowance at the beginning of 
each month and that he should notify VA if his attendance was 
discontinued prior to the end of a full month as he would not 
be entitled to a full month's pay.  He was informed that he 
was responsible for notifying VA of any change in his 
enrollment.  

The veteran reduced his credit hours effective September 5, 
1983.  VA was informed by the school of this change that same 
month.  Unfortunately, action was not taken by VA to reduce 
the amount of money that the veteran was given on a monthly 
basis until several months later.  This was, of course, VA's 
fault.  However, the veteran knew or should have known that 
he had reduced his credit hours by one half and would no 
longer be entitled to payment at the full-time rate.  The 
Board realizes that, at that time, the veteran and his family 
were having financial difficulties, however, the veteran was 
not entitled to keep those benefits in full after he had 
reduced his credit hours.  Because VA overpaid the veteran 
and because the veteran kept and negotiated those payments in 
full, the overpayment of $745.33, was created.

The veteran was not legally entitled to the benefits in 
question because of his reduction in credit hours.  Moreover, 
VA was not solely responsible for the veteran being 
erroneously paid benefits since the veteran kept and 
negotiated those payments when he knew or should have known 
that he was not entitled to do so.  As such, there was no 
sole administrative error because the veteran either had 
knowledge of or should have been aware of the erroneous award 
and his actions in negotiating the payments and his failure 
to return the benefits to which he was not entitled 
contributed to payment pursuant to the erroneous award.  

Accordingly, the Board finds that the creation of the 
overpayment at issue was properly made.  


Waiver

As noted, the veteran's current request for a waiver of the 
overpayment was referred to the Committee.  In August 1996, 
the Committee considered the veteran's claim for waiver.  The 
Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with this determination.  However, the 
Committee further determined that recovery of the overpayment 
of VA Chapter 34 benefits in the calculated amount of $745.33 
would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The record clearly shows that 
after the veteran reduced his credit hours of his educational 
program through the Chapter 34 program, he notified VA of 
such.  VA failed to take timely action with regard to this 
notice and continued to pay the veteran at the full-time 
rate.  That fact does not, however, absolve the veteran of 
his responsibilities regarding payment of education benefits.  
Although he knew or should have known that he was no longer 
entitled to payment at the full-time rate, he continued to 
negotiate the payments he received at the full-time rate 
until VA discovered the error.  Thus, fault is shared by both 
VA and the veteran. 

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended since the veteran was paid full-
time benefits even though he was only entitled to payment at 
the one half-time rate as he was only attending classes at 
the one half-time rate.  Moreover, the veteran would be 
unjustly enriched if the benefits were not recovered, since 
failure to make restitution would result in unfair gain to 
the veteran as he was paid benefits based on his enrollment 
at the full-time rate when he was only attending at the one 
half-time rate.  Likewise, there is no evidence that the 
veteran changed his position to his detriment and reliance on 
these VA benefits does not result in relinquishment of a 
valuable right or incurrence of a legal obligation.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record dated in 
February 1997.  That report shows monthly income of 
approximately $477 and monthly debts of approximately $1,780.  
However, the veteran has $1,100 withdrawn each month and paid 
to his credit union.  Moreover, he pays significant debts to 
five creditors each month.  The veteran has over $21,000 cash 
in the bank.  In addition, he has just been awarded 
disability compensation retroactive benefits (back to 1996) 
by VA based on his migraine headaches.  Thus, although the 
veteran demonstrates some financial hardship due to his many 
financial obligations, the veteran has not supplied evidence 
which would suggest that his indebtedness to the Government 
should not be afforded the same consideration and attention 
he provides to his other obligations.  In addition, he has 
assets which well exceed the debt at issue and his financial 
situation has recently improved due to the VA award of 
disability compensation benefits.  In light of the foregoing, 
the Board is unable to conclude that there is financial 
hardship in this case.  

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).  Although VA bears some fault in the 
creation of the overpayment, as noted, the veteran also bears 
fault.  The other elements of equity and good conscience are 
not in the veteran's favor.


ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

